DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-3 and 5-20 are pending in the application.  Claim 4 is cancelled.
Priority
	This application is continuation of U.S. Patent Application 15/327,545, filed 01/19/2017, which is a U.S. National Stage entry of PCT/IN2015/050072, filed 07/23/2015, and claims priority to foreign applications IN:2085/DEL/2014, filed 07/23/2014 and IN: 2086/DEL/2014, filed 07/23/2014.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020 and 11/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 7-12, 14 and 15, drawn to compounds and compositions of formula (I) and methods of use comprising administration of the compounds, in the reply filed on 11/08/2021 is acknowledged.  Applicant’s election without traverse of compound 1022 
    PNG
    media_image1.png
    176
    245
    media_image1.png
    Greyscale
for initial examination on the merits in the reply filed on 11/08/2021 is acknowledged.  Applicant’s further election without traverse of a) treatment of a disease or disorder pertaining to mitochondrial biogenesis for initial examination on the merits in the reply filed on 11/08/2021 is acknowledged.  
Claims 3, 5, 6, 10-13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable without traverse in the reply filed on 11/08/2021.
As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species 
    PNG
    media_image1.png
    176
    245
    media_image1.png
    Greyscale
has been found free of the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  Therefore, the search has been extended as follows: the full scope claimed has been searched EXCEPT for compounds where X is CH. 
Accordingly, claims 1, 2, 7-9, 14 and 15 have been examined to the extent to which they are readable on the elected embodiment and the above identified nonelected species. Since art was found reading on a nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species remains withdrawn from further consideration. It has been determined that the entire scope of the claims presently examined is not patentable.
Claim Objections
Claims 2 and 15 are objected to as dependent upon a rejected base claim.
Claim 14 is objected to as reciting subject matter outside the scope of the current search and examination (i.e. embodiments of the compound of formula (I) where X is CH).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
Regarding claim 8, the phrase “optimally efficient” renders the claim indefinite because the term “optimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 9, the term "like" (p. 7, final line recited) renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by the compounds represented by Chemical Abstracts Service CAS Registry Numbers 96364-90-8 and 95169-05-4 ,  CAplus database entry dates of 18 May 1985 and 09 Mar 1985, respectively (see below).  The compounds corresponding to the cited Registry Numbers are available as prior art as of the date they were indexed into the CAplus database. 
		
    PNG
    media_image2.png
    211
    504
    media_image2.png
    Greyscale

Compound 96364-90-8 is a compound of formula (I), where A1 is C1 alkyl, A2 is C1 alkyl, A3 is H, B is H, C is OCOR6, R1 is =O, R2 is H, R3 is hydroxyl in beta configuration, R4 is H, R5 is H, R6 is C1 alkyl, and X is O.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by KUBOTA (Tetrahedron 1967 23:995-1006).
Kubota (p. 998 IIIf) discloses the compound 
    PNG
    media_image3.png
    203
    244
    media_image3.png
    Greyscale
, which is a tautomer of the compound of formula (I), where A1 is C1 alkyl, A2 is C1 alkyl, A3 is hydroxyl, B is H, C is COR6, R6 is independently C1 alkyl, R1 is =O, R2 is H, R3 is hydroxyl in beta configuration, R4 is C1 alkyl, R5 is H, and X is COR6, where R6 is independently H.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by GB 922802 (published April 3, 1963).
The reference discloses the compound 
    PNG
    media_image4.png
    278
    378
    media_image4.png
    Greyscale
, where A1 is C1 alkyl, A2 is C1 alkyl, A3 is absent, B is H, C is hydroxyl, R1 is =O, R2 is H, R3 is hydroxyl in beta configuration, R4 is H, R5 is H and X COR6, where R6 is H.
Regarding claim 7, the reference (see claim 10) teaches therapeutic compositions comprising the inventive compounds therein. 

Examiner Comment
The examiner has sought to provide a representative selection of prior art commensurate in scope with the claimed subject matter as it reads on the expanded prior art search as described herein.  However, note that the prior art cited may not be exhaustive.  In addition, the prior art record related to the instant invention where X is CH (falling outside the scope of the current extended search and examination) appears to be voluminous and diffuse.  Applicants are requested in their reply and/or subsequent amendments to the claims to clearly indicate and set forth in the claims the novel and unobvious subject matter claimed, in order to expedite prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625